Title: William Strahan to William Franklin, 3 April 1771: extract
From: Strahan, William
To: Franklin, William

April 3d. 1771.
Your Father could not stir in this Business as he is not only on bad Terms with Lord Hillsborough, but with the Ministry in general. Besides, his Temper is grown so very reserved, which adds greatly to his natural Inactivity, that there is no getting him to take part in anything.
Of this he is himself so Sensible, that I once heard him at my House propose to Mr. Wharton to strike his name out of the List, as it might be of prejudice to the Undertaking. But all this to yourself. My Sole Motive for writing you thus freely, is to put you upon your Guard, and to induce you to be as circumspect in your Conduct as possible, as it is imagined here, that you entertain the same political Opinions with your Father, and are actuated by the same Motives with regard to Britain and America.
